Citation Nr: 1509977	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a nasal disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Travel Board hearing was held in November 2010 with the Veteran in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing testimony is in the claims file.

The case was most recently remanded by the Board in May 2014 and it has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this matter, but finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a nasal disability.

The case was remanded in May 2014 for a VA opinion.  The AOJ obtained a VA opinion in July 2014, and the examiner provided a negative opinion as to whether the Veteran's claimed nasal disability was directly related to service.  The examiner, however, did not include a detailed rationale for this negative opinion.  Additionally, the examiner indicated that the Veteran's recurrent epistaxis has been present since childhood, but no adequate opinion was obtained as to whether the Veteran's epistaxis clearly and unmistakably preexisted service and was not clearly and unmistakably not aggravated during service.  Therefore, the Board finds that the examination report is not adequate with respect to these questions, and that clarification should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA examiner who provided the July 2014 opinion for the Veteran's nasal disability (or suitable substitute if that examiner is unavailable).  The claims folder should be forwarded to the examiner for review.  Following review of the claims file, the examiner should identify all currently present nasal disabilities.  The examiner should review the entire claims folder and provide the following opinions:

a) Is there clear and unmistakable evidence that any nasal disability preexisted service.  If so, the examiner should also provide an opinion regarding whether any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. the disorder was not aggravated by service).

b) If the examiner determines that any nasal disability did not clearly and unmistakably preexist service, he or she shoulder provide an opinion whether it is at least as likely as not (50 percent or greater) that the Veteran's current nasal disability is related to any injury or disease in service. 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.
 
3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




